DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 8-9 of the Remarks section as indicated by the page number at the top left corner of each page, Applicant discusses the amendments made to the Specification and claims.  Then, Applicant discusses the previous objections and 112 rejections on pages 9-12.  The Examiner has accepted these amendments, withdrawing the previous objections and 112 rejections as a result.
On pages 13-14, Applicant then discusses the previous 102 prior art rejection regarding Burbank et al., (“Burbank”, US 2015/0005699), regarding independent Claim 1.  Applicant states that Burbank does not disclose the amendment added to independent Claim 1, “a manifold connected to the valve network and defining at least some of said junctions, the manifold having two chambers defined by a shape of a rigid housing that is sealed by a film, wherein regions of the film form pressure sensors integrated into the manifold”.  Applicant points to Figure 9 and/or Figure 10 of Burbank arguing that the manifold module 911 with sensor regions 936/pressure transducers 924/925 do not disclose this limitation.  The Examiner takes the position that Figures 9/10 of Burbank disclose “a manifold connected to the valve network and defining at least some of said junctions, the manifold having two sections wherein pressure sensors are integrated into the manifold”, (Manifold Module 911 with Sensors 936 and Pressure Transducers 924/925, See Figures 9 & 10, See paragraphs [0114] & [0115]), but does not explicitly disclose that there is a film and that there are two chambers with the sensors therein, with the film forming these chambers.  However, the Examiner notes that newly found secondary reference Robinson et al., (“Robinson”, US 2009/0173682), discloses that “wherein the manifold has two chambers, (Pressure Transducer Membranes 202/203, See Figures 2 & 3a, See paragraph [0061]), defined by a shape of a rigid housing, (See Figures 2 & 3a, See paragraph [0067]), that is sealed by a film, wherein regions of the film form the pressure sensors, (Film 202 covering chambers, See Figure 2 and 3a, See paragraphs [0057] & [0061], Robinson), wherein the pressure sensors are integrated into the manifold, (Pressure Transducers 306, See Figure 3a, See paragraph [0072], Robinson)”.  As a result, the Examiner takes the position that the combination of Burbank and newly found secondary reference Robinson together disclose this added limitation to independent Claim 1.  Thus, the Examiner finds Applicant’s remarks unpersuasive, rejecting Claim 1 under a 103 obviousness rejection with Burbank and Robinson instead.
On pages 14-15, Applicant argues that Burbank does not disclose amended Claim 10, now an independent claim.  Applicant states that Burbank does not disclose the amendment added to Claim 10, “a flow diverter connected to the mixing container line and configured to cause ingoing fluid to enter the mixing container at a different location or to be projected to the different location by a nozzle than where outgoing flow exits the mixing container”.  The Examiner notes that while Burbank does not disclose this added limitation, previously used secondary reference Friederichs et al., (“Friederichs”, WO 2016/049542), discloses this limitation in another embodiment, “a flow diverter connected to the mixing container line and configured to cause ingoing fluid to enter the mixing container at a different location or to be projected to the different location by a nozzle than where outgoing flow exits the mixing container, (Junction 419 acts as a flow diverter directing incoming fluid into Container 429 in different location than exiting fluid from Container 429, See Figure 8B, See paragraph [0074]; or Container 482 with Additional Branching Line, See Figure 9B, See paragraph [0078], Friederichs; Examiner notes that “nozzle” is optional based on conjunction “or”)”.  Thus, the Examiner finds that a combination of Burbank and Friederichs discloses Claim 10, since Friederichs discloses the added limitation in question for the reasons shown above.  The Examiner finds Applicant’s remarks unpersuasive as a result.
On page 15, Applicant argues that dependent Claims 2, 6, 8, 9 & 11 should now be allowable due to the amendments made to Claim 1.  However, the Examiner notes that the combination of Burbank and Robinson reads upon Claim 1 as stated above, making these remarks here moot.
On pages 16-17, Applicant then argues against dependent Claim 20, stating that Burbank does not disclose “wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line, the drain line being connected to the valve network, the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof”.  Specifically, Applicant asserts that Burbank’s disclosed Figure 3B has a drain/fill line portion 332A and a pressure line portion 332B, in which the drain/fill line portion 332A carries out both filling and draining.  Applicant argues that only one line of this double connector serves as a fluid inlet and drain as a result.  The Examiner notes however that the claim limitation does not require the “double connector” to have the fluid inlet line and drain line be separate from each other in two separate (double) lines.  The Examiner interprets there to be two lines, a fill/drain line and a pressure line, comprising the double connector, in which the fill/drain line carries out the “fluid inlet line” and the “drain line” together. Furthermore, the Examiner notes that the catheter 322 was claim mapped to as well, because it also serves as a “fill/drain” line carrying fluid to and from the patient, in which the combination of catheter 322 and fill/drain line 332A each serving as a “fluid inlet” and a “drain” means that at one point, one serves as the fluid inlet, and the other serves as the drain, and vice versa.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7, 9, 10, 12-18 & 20  is/are rejected under 35 U.S.C. 103 as being obvious over Burbank et al., (“Burbank”, US 2015/0005699), in view of Robinson et al., (“Robinson”, US 2009/0173682).
Claims 1, 3-5, 7, 9, 10, 12-18 & 20 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claims 1, 3-5, 7, 9, 10 & 12-18, Burbank discloses a system for preparing dialysis treatment fluid, (See Abstract), comprising: 
an integrally interconnected fluid circuit including a mixing container pre-connected to the fluid circuit and configured to perform fluid mixing to prepare the dialysis treatment fluid, (Management Set 900A with Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraphs [0109] & [0111]), the mixing container and fluid circuit being sealed from an external environment, (Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraph [0111]); 
the fluid circuit including a valve network having junctions and valve portions that mechanically interface with valve actuators to define selectable flow paths in the valve network, (Valve Actuator Regions 929-935 of Manifold 911, See Figure 8A, See paragraph [0115]); 
the valve network further including a pumping portion, (Pump Line 944, See Figure 8A, and See paragraph [0114]), and a fluid inlet line with a connector for connection to a fluid source, (Water Inlet Line 919 with Connections further upstream, See Figures 8A & 9, and See paragraph [0120]), the fluid inlet line being fluidly connected to the mixing container by the pumping portion, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the valve network fluidly connecting the mixing container to the fluid inlet line, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the fluid inlet line having at least one in-line sterilizing filter including either one of a pair of spaced sterilizing filters and a testable sterilizing filter with an air-line, (See Figure 8A & 9, with Sterilization Ultrafilters 958, or Sterile Filter 939 on Line 919, See paragraphs [0120] & [0125]; or See paragraph [0119], Burbank);
and a manifold connected to the valve network and defining at least some of said junctions, the manifold having two sections wherein pressure sensors are integrated into the manifold, (Manifold Module 911 with Sensors 936 and Pressure Transducers 924/925, See Figures 9 & 10, See paragraphs [0114] & [0115]).
Burbank does not explicitly disclose that the manifold has two chambers defined by a shape of a rigid housing that is sealed by a film, wherein regions of the film form the pressure sensors, wherein the pressure sensors are integrated into the manifold.
Robinson discloses a system for providing dialysis treatment fluid, (See Abstract, Robinson), wherein the manifold has two chambers, (Pressure Transducer Membranes 202/203, See Figures 2 & 3a, See paragraph [0061]), defined by a shape of a rigid housing, (See Figures 2 & 3a, See paragraph [0067]), that is sealed by a film, wherein regions of the film form the pressure sensors, (Film 202 covering chambers, See Figure 2 and 3a, See paragraphs [0057] & [0061], Robinson), wherein the pressure sensors are integrated into the manifold, (Pressure Transducers 306, See Figure 3a, See paragraph [0072], Robinson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating that the manifold has two chambers defined by a shape of a rigid housing that is sealed by a film, wherein regions of the film form the pressure sensors, wherein the pressure sensors are integrated into the manifold as in Robinson in order to ‘make the system simple and easy to use at home by patient’ by implementing “the system as a compact manifold in which most components of the fluidic circuit…are integrated in a single piece of molded plastic…which are configured to connect together to form a single operative manifold structure”, (See paragraph [0047], Robinson).
Additional Disclosures Included:
Claim 3: The system of claim 1, wherein the valve portions include tube segments that are flexible to permit closure by clamps, (See Figures 8B/C, See paragraph [0117] or [0165]).
Claim 5: The system of claim 1, wherein the manifold supports the pumping portion between the pressure sensors, (Pump Tubing Segment 944 between Pressure Transducers 924/925, See Figure 9, See paragraphs [0114]).
Claim 7: The system of claim 5 wherein the manifold has connectors for said air-line, (Line 919 connected via line to Air Chamber 948 to Manifold 911, See Figure 9, See paragraphs [0119] & [0127]).
Claim 9: The system of claim 1, wherein the mixing container has two mixing container lines, (Batch Container 908 with Lines 916 & 917, See Figure 8A, See paragraph [0111]).
Claim 12: The system of claim 1, wherein the fluid inlet is connected to at least two concentrate containers, (Electrolyte and Osmotic Agent Containers 908 & 910, See with Line 919 from “A”, See Figure 8A, and See paragraph [0111]), the concentrate containers having a capacity sufficient to store enough concentrate to perform multiple peritoneal dialysis treatments, where each treatment includes multiple fill/drain cycles, (See paragraph [0155]).
Claim 13: The system of claim 12, wherein the fluid inlet is connected to a water source, (Product Water Line 919 connected further upstream to Water Source via Purifying System 901, See Figure 9, and See paragraphs [0118] & [0120]).
Claim 14: The system of claim 13, wherein a first of the at least two concentrate containers contains an osmotic agent and a second of the at least two concentrate containers contains electrolytes, (Electrolyte and Osmotic Agent Containers 908 & 910, See Figure 8A, and See paragraph [0111]).
Claim 15: The system of claim 1, further comprising a peritoneal dialysis admixer / cycler with a controller connected to control valve actuators arranged to engage the valve portions and a pumping actuator arranged to receive the pumping portion when the fluid circuit is attached thereto, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]).
Claim 16: The system of claim 15, wherein the controller is of a programmable type that stores a program to automatically perform a pressure test of the at least one in-line sterilizing filter filling the mixing container with a fluid, (Controller 907 with Sterilization Ultrafilters 958, or Sterile Filter 939 on Line 919, See paragraphs [0119], [0120] & [0125]; and See paragraphs [0261]-[0264]).
Claim 17: The system of claim 12, further comprising a peritoneal dialysis admixer / cycler with a controller connected to control valve actuators arranged to engage the valve portions and a pumping actuator arranged to receive the pumping portion when the fluid circuit is attached thereto, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]), wherein the controller is of a programmable type that stores a program to automatically detect the replacement of said fluid circuit and responsively thereto, to determine whether a remaining quantity of at least two concentrates stored in the at least two concentrate containers is sufficient to mix sufficient peritoneal dialysis fluid for a treatment, (See paragraph [0094], [0130], [0132] & [0263]).
Claim 18: The system of claim 9, further comprising a peritoneal dialysis admixer / cycler with a controller that controls a pumping actuator in engagement with the pumping portion, the controller controlling the pumping actuator, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]), to mix fluid in said mixing container by continuously circulating the fluid with a pump through the valve network and the mixing container through said mixing container lines, (See paragraphs [0119], [0153]).
Regarding Claim 20, modified Burbank discloses the system of claim 1, in a first embodiment, (See rejection of Claim 1 above), but does not disclose in the specified combination wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line, the drain line being connected to the valve network, the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof.
Another embodiment of Burbank discloses wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line, (Double Tube 332 with Fill/Drain Line Portion 332A and Peritoneal Catheter 322, See Figure 3B, See paragraph [0064]), the drain line being connected to the valve network, (Catheter 322 connecting to Fluid Circuit, See Figure 3B, See paragraph [0064] & [0065]), the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof, (Tube 332 has shape with Portion 332A versus Catheter 322 on opposing sides, See Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating 
wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line the drain line being connected to the valve network the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof 
as in another embodiment of Burbank so that “the pressures at each end of the fill/drain line may be determined by a controller that operates the cycler at all times…and applied as continuous input signals to the controller during fill and drain operations”, (See paragraph [0065], Burbank), which can be “used to allow the capture and storage of vital signs, detection of flow restrictions and kinks in the fill/drain line…and allow the regulation of flow rate while managing the pressure within the peritoneum”, (See paragraph [0062], Burbank).
Claim(s) 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Robinson and in view of Kreischer et al., (“Kreischer”, US 2013/0072895).
Claims 2 & 8 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claims 2 & 8, modified Burbank discloses the system of claim 1, but does not explicitly disclose wherein the mixing container is principally of polymeric sheet material.
Kreischer discloses a system for dialysis, (See paragraph [0001], Kreischer), wherein the mixing container is principally of polymeric sheet material, (See paragraph [0035], Kreischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating 
wherein the mixing container is principally of polymeric sheet material 
as in Kreischer in order to provide “a bag [that] should be capable of housing large volumes of fluids and being sufficiently elastically extensible” and that “satisfy a series of desired requirements” such as “a suitability of the film material as medical film; a high flexibility…a high extensibility…an elastic extension behavior…a plastic deformability, in order to be sufficiently thermoformable to form pockets; a heat sterilizability…a mechanical stability; a small blocking tendency…and a good welding behavior”, (See paragraph [0017], Kreischer).
Additional Disclosures Included:
Claim 8: The system of claim 2 wherein the at least one in-line sterilizing filter includes the testable sterile filter with an air pressure line, (Line 919 and Sterile Filter 939 connected to Air Chamber 948, See Figure 9 & 10, See paragraphs [0119] & [0127], Burbank), the air pressure line being connected to an air pump, (Pump 917 connected via Line 919, See Figure 9, See paragraph [0119], Burbank).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Robinson and in view of Jones et al., (“Jones”, US 2014/0263063).
Claim 6 is directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 6, modified Burbank discloses the system of claim 5 wherein the pumping portion is a tube supported at opposite ends thereof by the manifold, (Pump Tubing Segment 944 between Pressure Transducers 924/925 and connected at either end to Manifold 911, See Figure 9, See paragraphs [0114]).
Modified Burbank does not disclose wherein the pumping portion is a straight tube.
Jones discloses a system, (See Abstract, Jones), wherein a pumping portion is a straight tube, (See paragraph [0287], Jones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating
wherein a pumping portion is a straight tube
as in Jones in order to provide “a greater flow area” and “can ensure that a significant volume…of the medical fluid entering the cartridge is allowed to pass through at a high flow rate” and “the straightness of the…passageway…can help to ensure that the medical fluid passes through the cartridge without damage to the medical fluid” and “without placing excessive burden on the medical fluid pump”, (See paragraph [0287], Jones). 
Claim(s) 10, 11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Friederichs et al., (“Friederichs”, WO 2016/049542).
Claim 10 & 19 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 10, Burbank discloses a system for preparing dialysis treatment fluid, (See Abstract), comprising: 
an integrally interconnected fluid circuit including a mixing container pre-connected to the fluid circuit and configured to perform fluid mixing to prepare the dialysis treatment fluid, (Management Set 900A with Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraphs [0109] & [0111]), the mixing container and fluid circuit being sealed from an external environment, (Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraph [0111]), wherein the mixing container has a single mixing container line, (See paragraph [0087]); 
the fluid circuit including a valve network having junctions and valve portions that mechanically interface with valve actuators to define selectable flow paths in the valve network, (Valve Actuator Regions 929-935 of Manifold 911, See Figure 8A, See paragraph [0115]); 
the valve network further including a pumping portion, (Pump Line 944, See Figure 8A, and See paragraph [0114]), and a fluid inlet line with a connector for connection to a fluid source, (Water Inlet Line 919 with Connections further upstream, See Figures 8A & 9, and See paragraph [0120]), the fluid inlet line being fluidly connected to the mixing container by the pumping portion, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the valve network fluidly connecting the mixing container to the fluid inlet line, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the fluid inlet line having at least one in-line sterilizing filter including either one of a pair of spaced sterilizing filters and a testable sterilizing filter with an air-line, (See Figure 8A & 9, with Sterilization Ultrafilters 958, or Sterile Filter 939 on Line 919, See paragraphs [0120] & [0125]; or See paragraph [0119], Burbank).
Burbank does not explicitly disclose a flow diverter connected to the mixing container line and configured to cause ingoing fluid to enter the mixing container at a different location or to be projected to the different location by a nozzle than where outgoing flow exits the mixing container.
Friederichs discloses a system for preparing dialysis treatment fluid, (See Abstract, Friederichs), with a flow diverter connected to the mixing container line and configured to cause ingoing fluid to enter the mixing container at a different location or to be projected to the different location by a nozzle than where outgoing flow exits the mixing container, (Junction 419 acts as a flow diverter directing incoming fluid into Container 429 in different location than exiting fluid from Container 429, See Figure 8B, See paragraph [0074]; or Container 482 with Additional Branching Line, See Figure 9B, See paragraph [0078], Friederichs; Examiner notes that “nozzle” is optional based on conjunction “or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating a flow diverter connected to the mixing container line and configured to cause ingoing fluid to enter the mixing container at a different location or to be projected to the different location by a nozzle than where outgoing flow exits the mixing container as in Friederichs so that the contents in the mixing container “may be mixed by continuous recirculating pumping using an additional branching line and pump”, (See paragraph [0078], Friederichs), such that it produces a “medicament proportioning module…configured to allow convenient and safe use in a home environment or a critical care environment as well as others affording safety, reliability, and a compact form factor”, (See paragraph [0005], Friederichs).
Claim 11 is directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 11, modified Burbank discloses the system of claim 1, but does not disclose wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container.
Friederichs discloses a system, (See Abstract and paragraph [0002], Friederichs), wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container, (Accumulator 164, Pump 158 or 159, Actuator Portions 167/175, See paragraphs [0065] & [0066], Friederichs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating 
wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container 
as in Friederichs because “it may be desired to operate the one or more pumps…at a more constant or slowly-varying rate” in order to obtain “more accurate proportioning of water and medicament concentrate in in-line medicament proportioning systems”, (See paragraph [0065], Friederichs).
Regarding Claim 19, modified Burbank discloses the system of claim 10, further comprising a peritoneal dialysis admixer / cycler with a controller that controls a pumping actuator in engagement with the pumping portion, the controller controlling the pumping actuator, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]).
Modified Burbank does not explicitly disclose in the specified combination mixing fluid in said mixing container by intermittently exchanging the fluid with a pump or an accumulator connected to the valve network.
Another embodiment of Friederichs discloses a system, (See Abstract and paragraph [0002], Friederichs), for mixing fluid in said mixing container by intermittently exchanging the fluid with a pump or an accumulator connected to the valve network, (Accumulator 164, Pump 158 or 159, Actuator Portions 167/175, See paragraphs [0065] & [0066], Friederichs).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to have modified the system of modified Burbank by incorporating 
mixing fluid in said mixing container by intermittently exchanging the fluid with a pump or an accumulator connected to the valve network
as in another embodiment of Friederichs because “it may be desired to operate the one or more pumps…at a more constant or slowly-varying rate” in order to obtain “more accurate proportioning of water and medicament concentrate in in-line medicament proportioning systems”, (See paragraph [0065], Friederichs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779